Citation Nr: 1342195	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-20 011	)	DATE
	)
 
On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 26, 2007, for the grant of service connection for thoracolumbar degenerative disc disease with intervertebral disc syndrome.

2.  Entitlement to an effective date earlier than November 26, 2007, for the grant of service connection for the sciatic nerve of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the U.S. Department of Veterans Affairs' (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the lumbar spine and right lower extremity disorders.  The disability ratings were made retroactively effective from November 26, 2007, the date of the Veteran's service connection claims.  The Veteran filed a Notice of Disagreement (NOD) in August 2008, appealing the effective dates assigned.  The RO issued a Statement of the Case (SOC) in March 2010.  In May 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In his May 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at the local RO (Travel Board hearing).  In a September 2013 letter, he was notified that his hearing had been scheduled for October 2013.  In a subsequent October 2013 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this dismissal, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1987 to July 1991.

2.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in an October 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


